Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM For Immediate Release BSD Medical Corporation Announces Fiscal 2011 Annual Financial Results, Citing Increased Revenues and Decreases in Cash Used in Operations and in Net Loss SALT LAKE CITY, November 14, 2011—BSD Medical Corporation (NASDAQ:BSDM) (Company or BSD) (www.BSDMedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for its fiscal year ended August 31, 2011, including: · Cash and cash equivalents of $17.1 million · No debt · Total stockholders’ equity of $21.1 million · Total revenues increased to $3,037,000 for the year ended August 31, 2011, a 92% improvement compared to total revenues of $1,582,000 for the year ended August 31, 2010. · Net loss of $5,286,000 for the year ended August 31, 2011, a 29% improvement compared to a net loss of $7,457,000 for the year ended August 31, 2010. · Net cash used in operating activities of $4,157,000 for year ended August 31, 2011, a 27% improvement compared to net cash used in operating activities of $5,680,000 for the year ended August 31, 2010. “Through increased sales and continued management of our costs and expenses, we were able to reduce our net loss and our operating cash burn from the prior year” said Harold Wolcott, President of the Company.“We have a strong balance sheet, no debt, and believe we are sufficiently capitalized to continue the global rollout of our MicroThermX® Microwave Ablation System (“MicroThermX®”) line of products.We are continuing a full schedule of clinical evaluations, and believe this is the beginning of a growing sales trend with the MicroThermX® program.” About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy delivered using focused radiofrequency (RF) and microwave energy.BSD’s product lines include both hyperthermia and ablation treatment systems.BSD’s hyperthermia cancer treatment systems, which have been in use for several years in the United States, Europe and Asia, are used to treat certain tumors with heat (hyperthermia) while increasing the effectiveness of other therapies such as radiation therapy.BSD’s microwave ablation system has been developed as a stand-alone therapy to ablate and destroy soft tissue.The Company has developed extensive intellectual property, multiple products in the market, and well established distribution in the United States, Europe and Asia.Certain of the Company’s products have received regulatory approvals in the United States, Europe and China.For further information visit BSD Medical's website at www.BSDMedical.com. ### 1 Contact: Dennis Gauger BSD MEDICAL CORPORATION Telephone: (801) 972-5555 2188 West 2200 South Facsimile: (801) 972-5930 Salt Lake City, Utah 84119-1326 Email: investor@bsdmc.com NASDAQ:BSDM Forward-Looking Statements Statements contained in this press release that are not historical facts, including statements relating to our MicroThermX® line of products, are forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995.All forward-looking statements are subject to risks and uncertainties detailed in the Company's filings with the Securities and Exchange Commission, including the market demand for our MicroThermX® products and the regulatory requirements we face. These forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update such statements to reflect events or circumstances arising after such date, except as required by law. 2 BSD MEDICAL CORPORATION Balance Sheets August 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $20,000 Related party trade accounts receivable Income tax receivable - Inventories, net Other current assets Total current assets Property and equipment, net Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock; $.001 par value, 80,000,000 shares authorized, 29,686,154 and 26,178,679 shares issued, respectively 29,686 26,179 Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ 3 BSD MEDICAL CORPORATION Statements of Comprehensive Loss Years Ended August 31, Revenues: Sales $ $ $ Sales to related parties Equipment rental - - Total revenues Cost of revenues: Cost of sales Cost of related party sales Cost of equipment rental - - Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) ) ) Other income (expense): Interest and investment income Other income (expense) ) ) Realized loss on investments - - ) Total other income (expense) ) Loss before income taxes ) ) ) Income tax (provision) benefit ) Net loss ) ) ) Other comprehensive income – decrease in unrealized loss on investments, net of income tax - - 2,141,416 Net comprehensive loss $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Weighted average number of shares outstanding: Basic Diluted 4
